DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities: Please change ”the first axially end” to “the first axial end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial spacing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inner radial surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outer radial surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the radial outer periphery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirszowicz et al. (US 2009/0171278A1, “Hirszowicz”) in view of Ragner et al. (US 6,846,029).
Regarding claim 1, Hirszowicz discloses an invaginating device including an inner elongate member (12; Figs. 4-5), an outer flexible tube with invaginated axial ends (18). The outer flexible tube is disposed at or near a first axial end of the inner elongate member, concentric with the inner elongate member, and sized to provide a radial gap between the inner elongate member and the outer flexible tube. The inner elongate member is sealably connected to the axial ends of the outer flexible tube, wherein axial spacing between the sealed axial ends are less than the axial length of the outer tube (Fig. 5a; [0063]). Fluid within the radial gap is pressurized or non-compressible fluid [0066]. An actuator (56, 57) is movable relative to the inner elongate member and engageable with the outer flexible tube to extend the outer flexible tube relative to the first axial end of the inner elongate member. The outer flexible tube is extendable to protrude from the first axial end of the inner elongate member. The outer flexible tube is retractable to reduce such protrusion from the first axial end of the inner elongate member. For example, the proximal withdrawal of the actuator would provide means for the outer flexible tube to retract such that the protrusion is reduced. 
Regarding claim 2, Hirszowicz discloses that the outer flexible tube is sealed to the inner elongate member at points axially inwards of the first axial end of the inner elongate member (Fig. 4; [0063]).
Regarding claim 16, Hirszowicz discloses that the actuator bears against but is not connected to the outer flexible tube, thereby permitting relative movement between the outer flexible tube and the actuator in the region where the actuator bears against the outer flexible tube (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirszowicz et al. (US 2009/0171278A1, “Hirszowicz”) in view of Ragner et al. (US 6,846,029).
Regarding claims 1 and 3, Hirszowicz discloses an invaginating device including an inner elongate member (12; Figs. 4-5), an outer flexible tube with invaginated axial ends (18). The outer flexible tube is disposed at or near a first axial end of the inner elongate member, concentric with the inner elongate member, and sized to provide a radial gap between the inner elongate member and the outer flexible tube. The inner elongate member is sealably connected to the axial ends of the outer flexible tube, wherein axial spacing between the sealed axial ends are less than the axial length of the outer tube (Fig. 5a; [0063]). Fluid within the radial gap is pressurized or non-compressible fluid [0066]. The outer flexible tube is extendable to protrude from the first axial end of the inner elongate member [0076]. An actuator (56, 57) is movable relative to the inner elongate member and engageable with the outer flexible tube to extend the outer flexible tube relative to the first axial end of the inner elongate member. However, Hirszowicz does not disclose that the outer flexible tube is retractable to reduce such protrusion from the first axial end of the inner elongate member.
In the same field of endeavor, devices for gripping, holding and releasing objects, Ragner teaches an invaginating device that includes an inner elongate member (38), an outer flexible tube (30; Fig. 1), and an actuator (40) that is attached to the outer flexible tube (C4; L26-45, C5;L9-15, 21-24). The actuator is connected to a linear actuator that drives the actuator forward and backward, thus being capable of extending and retracting the protrusion of the outer flexible tube. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the actuator of the device of Hirszowicz with a rod, as taught by Ragner, to provide means to control the backward movement of the outer flexible tube in addition to extension.
Regarding claim 2, the combination of Hirszowicz and Ragner discloses that the outer flexible tube is sealed to the inner elongate member at points axially inwards of the first axial end of the inner elongate member (Fig. 4; [0063]; Hirszowicz).
Regarding claim 4, the combination of Hirszowicz and Ragner discloses that the actuator includes a tube (ring; Fig. 1; Ragner) that extends radially around the inner elongate member and is movable axially relative to the inner elongate member.
Regarding claim 5, the combination of Hirszowicz and Ragner discloses that the actuator is secured to the outer flexible tube within a region not extending axially more than the following distance from the axial mid-point of the outer flexible tube, axial spacing between the sealed ends of the outer flexible tube divided by 2 (Fig. 2a; Ragner).
Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirszowicz in view of Ragner, as applied to claim 5 above, and further in view of Gui et al. (US 2013/0158590A1, “Gui”)
Regarding claims 6 and 17, the combination of Hirszowicz and Ragner does not disclose that a portion of the first axial end of the inner elongate member is tapered. 
In the same field of endeavor, inner balloon catheters, Gui teaches an inner catheter (2) having a portion of the distal end that is tapered (abs). The tapered first axial end is capable of exerting a biasing force upon the outer flexible tube. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner elongate member of the device of the combination of Hirszowicz and Ragner with a tapered distal end, as taught by Gui, to provide means for preventing damage to vessels while maneuvering the device to a procedure site.
Allowable Subject Matter
Claim(s) 7-15 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lowery et al. (US 5,374,247) and Shuttleworth (US 2004/0169386A1) discloses a balloon attached to a shaft that is capable of being inverted by way of an outer sleeve or control rod to envelop an object. Lowery discloses that the inflation of the balloon causes extension as opposed to the actuator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOCELIN C TANNER/Primary Examiner, Art Unit 3771